        Case 3:18-cv-07492-JD Document 23 Filed 04/09/19 Page 1 of 3



 1   Nicholas Ranallo, Attorney at Law (SBN 275016)
 2   2443 Fillmore St., #380-7508
     San Francisco, CA 94115-1814
 3   nick@ranallolawoffice.com
 4   P: (831) 607-9229
     F: (831) 533-5073
 5
 6   Isaac Rabicoff
     Kenneth Matuszewski
 7   RABICOFF LAW LLC
 8   73 W Monroe St
     Chicago, IL 60603
 9   773-669-4590
10   isaac@rabilaw.com
     kenneth@rabilaw.com
11
12   Attorneys for Plaintiff
     Sockeye Licensing TX, LLC
13
14                       UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16
17   Sockeye Licensing TX LLC,                 Case No. 3:18-cv-07492-EDL
18         Plaintiff,
                                               STIPULATION FOR FURTHER
19                                             EXTENSION OF TIME FOR
           v.
20                                             DEFENDANT TO RESPOND TO
     Fujitsu America, Inc.,                    THE COMPLAINT
21
           Defendant.
22
23
24
25
26
27
28
                                           1
        Case 3:18-cv-07492-JD Document 23 Filed 04/09/19 Page 2 of 3



 1         Counsel for Plaintiff and counsel for Defendant have met and conferred
 2   regarding further extending Defendant’s time to respond to Plaintiff’s Complaint
 3   (D.I. 1). Pursuant to Local Rule 6-1(a), the parties have agreed to further extend
 4   Defendant’s time to respond to the Complaint from April 11, 2019 to May 10, 2019.
 5   The reason for this requested extension is the parties have reached an agreement in
 6   principal on terms to resolve this action, and need additional time to finalize the
 7   matter. No party will be prejudiced by this brief extension, and the extension will not
 8   alter the date of any event or any deadline already fixed by Court order.
 9
10   Dated: April 9, 2019                          Respectfully submitted,
11
                                                   /s/ Nicholas Ranallo____________
12                                                 Nicholas Ranallo, Attorney at Law
13                                                 2443 Fillmore St., #380-7508
                                                   San Francisco, CA 94115-1814
14                                                 nick@ranallolawoffice.com
15                                                 P: (831) 607-9229
                                                   F: (831) 533-5073
16
17                                                 /s/ Isaac Rabicoff
                                                   Isaac Rabicoff
18                                                 RABICOFF LAW LLC
19                                                 73 W Monroe St
                                                   Chicago, IL 60603
20                                                 773-669-4590
21                                                 isaac@rabilaw.com
22
                                                   /s/ Kenneth Matuszewski
23                                                 Kenneth Matuszewski
                                                   RABICOFF LAW LLC
24
                                                   73 W Monroe St
25                                                 Chicago, IL 60603
                                                   773-669-4590
26
                                                   kenneth@rabilaw.com
27
28
                                               2
     Case 3:18-cv-07492-JD Document 23 Filed 04/09/19 Page 3 of 3



 1                                         Counsel for Plaintiff Sockeye Licensing
 2                                         TX, LLC

 3
 4                                         /s/ Charles Barquist
                                           Charles Barquist
 5                                         Maschoff Brennan
 6                                         300 South Grand Ave., 14th Floor
                                           Los Angeles, CA 90071
 7                                         P: (949) 202-1900
 8                                         F: (949) 453-1104
                                           cbarquist@mabr.com
 9
10                                         Counsel for Defendant Fujitsu America,
                                           Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       3
